Citation Nr: 0107658	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  97-30 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for asbestosis or an 
asbestos-related lung disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to June 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
St. Petersburg, Florida (RO) which denied service connection 
for chronic obstructive pulmonary disease as a result of 
asbestos exposure.

The veteran appealed the decision to the Board which 
recharacterized the issue as it appears on the title page of 
this decision and which remanded the case to the RO in April 
1999 for further development.  After completion of the 
requested development to the extent possible and continued 
denial of the veteran's claim, the RO returned the case to 
the Board for further appellate review.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  The evidence does not demonstrate that the veteran 
currently has asbestosis or an asbestos-related lung disorder 
causally linked to service.


CONCLUSION OF LAW

No current asbestosis or an asbestos-related lung disorder 
was incurred or aggravated during service.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the RO improperly denied service 
connection for asbestosis or an asbestos-related lung 
disorder because he incurred the disorder during service.

Procedurally, this appeal is developed fully and ready for 
Board adjudication.  The RO has verified the veteran's period 
of service; there is no issue as to the substantial 
completeness of the veteran's application for VA benefits; 
the veteran has undergone VA examination pursuant to the 
application; the RO has requested and associated with the 
claims file all available service and postservice medical 
records pertinent to this appeal; VA is unaware of other 
unrequested records pertinent to this appeal, and; the 
evidence is sufficient to permit the Board to proceed with 
appellate review.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096, (2000) (VCAA).

A veteran is entitled to service connection for disability 
resulting from disease or injury incurred or aggravated in 
active duty service.  VCAA; 38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (2000).  Generally, service 
connection requires the following:  medical evidence of a 
current disability; medical, or in appropriate cases, lay 
evidence of an in-service disorder, and; medical evidence of 
a causal connection or nexus between the in-service and the 
current disorders.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection also is available under several other 
analyses.  If a chronic disorder is shown in service or 
during an applicable presumptive period, subsequent 
manifestations of the same disorder at a later time, however 
remote, may be service connected unless clearly attributable 
to an intercurrent cause.  38 C.F.R. § 3.303(b).  However, 
continuity of symptoms is required where the condition in 
service or during an applicable presumptive period is not 
chronic or where a chronicity diagnosis is questionable.  Id.  
Service connection also is appropriate for a disorder 
diagnosed after discharge when evidence establishes that the 
disorder was incurred in service.  38 C.F.R. § 3.303(d).  
Under any of these analyses, when the evidence supports the 
claim or is in relative equipoise the veteran prevails.  
However, service connection is not appropriate where the 
preponderance of the evidence is against the claim.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 58 (1990).

There is no service connection presumption applicable to 
asbestos exposure claims.  Dyment v. West, 13 Vet. App. 141, 
145 (1999); VAOPGCPREC 4-2000.  Neither is there specific 
statutory or regulatory guidance regarding claims for 
residuals of asbestos exposure.  McGinty v. Brown, 4 Vet. 
App. 428, 432-33 (1993).  However, VA has published 
guidelines for compensation claims based on asbestos exposure 
in Department of Veterans Benefits Circular 21-88-8 (DVB 
Circular), May 11, 1988.  The DVB Circular was subsequently 
rescinded and its basic guidelines now appear in Veterans 
Benefits Administration Adjudication Procedure Manual M21-1 
(M21-1), Part VI, para. 7.21 (January 31, 1997).

The guidelines state that cancers of the lung, asbestosis, 
pleural and peritoneal disorders are among the disorders 
associated with asbestos exposure.  See Ennis v. Brown, 4 
Vet. App. 523, 527 (1993).  The guidelines also note that 
many people with asbestos-related diseases only recently have 
come to medical attention because of a latency period of 10 
to 45 years or more from first exposure to active disease 
development.  A disease-causing exposure may be as short as a 
month or two and may be indirect.  In determining whether a 
veteran's disorder is the result of in-service exposure the 
VA must consider not only evidence of an in-service exposure, 
but also evidence of asbestos exposure before and after 
service.  M21-1, Part III, para. 5.13.  Although a lay person 
is not competent to testify as to the cause of disease, a 
veteran is competent to testify as to the facts of asbestos 
exposure.  McGinty v. Brown, 4 Vet. App. at 432.

The veteran asserts that he was exposed to asbestos during 
his shipboard naval service in the 1950s.  Service personnel 
records confirm more than three years of sea service.  In 
April 1995 and March 1997 written statements the veteran 
identified three ships on which he served variously as a 
barber, laundryman and "hot case man" on gun mounts.  He 
claims constant exposure to asbestos from bulkheads and pipes 
onboard ship.  He also claims to have been exposed to 
asbestos in a ship's laundry room -- from the clothing of 
other crewmembers whose work exposed them to asbestos -- and 
from gloves he wore while working on the gun mounts.  He 
claimed no significant exposure to asbestos after service 
when he worked odd jobs, then as a barber, prison guard and 
truck driver.  The veteran further stated that he first 
became interested in submitting an asbestos-related VA claim 
when he received notification of his membership in a class of 
plaintiffs in a private asbestos lawsuit in federal court.

There is no medical evidence from the veteran's service or 
from more than 20 years thereafter linking a current lung 
disorder with the veteran's claimed in-service asbestos 
exposure.  Service medical records reveal no evidence of in-
service complaints or treatment for or diagnosis of any kind 
of respiratory disorder.  The separation examination report 
included a normal clinical evaluation of the lungs and chest 
and a negative X-ray, and the veteran reported no respiratory 
problems in his separation medical history.  The first 
postservice medical evidence associated with the claims file 
consists of VA treatment records which show clear lungs in 
April 1974 and January 1975, a normal chest X-ray in May 1977 
and pleuritic chest pain with no breathing difficulty in July 
1977.

The first evidence of a lung disorder appears in the mid-
1990s.  VA treatment records from March to December 1994 
include diagnoses for chronic obstructive pulmonary disease 
(COPD).  Private X-rays from December 1994 disclosed 
bilateral pleural thickening.  A VA treatment record from May 
1995 includes a diagnosis of COPD identified as consistent 
with the veteran's report of asbestos exposure.  In February 
1996 the veteran underwent a VA examination that included X-
rays, pulmonary function tests and blood gas analysis.  Upon 
examination of the veteran and review of the diagnostic test 
results, the examining physician found biapical chest wall 
thickening that could have been related to asbestos exposure 
or to another, unrelated cause, such as old tuberculosis.  On 
follow-up, the examiner did not find evidence of fibrosis or 
plaques consistent with asbestosis.  The diagnosis was "mild 
COPD secondary to chronic cigarette abuse."  A private X-ray 
report from February 1997 had an 'X' marked before the 
following preprinted notation "Pleural Thickening/Pleural 
Plaques consistent with Asbestos Exposure/Asbestos Related 
Disease."

The most recent medical evidence associated with the claims 
file is a report of a July 2000 VA respiratory examination 
that included X-rays and pulmonary function testing.  The 
veteran acknowledged that he continued to smoke a pack of 
cigarettes a day just as he had for 40 years.  The report 
includes a detailed discussion of the veteran's medical 
history and results of physical examination, pulmonary 
function tests and X-rays, upon which the examining physician 
diagnosed a "mild obstructive ventilatory defect consistent 
with COPD, most likely chronic bronchitis" and recommended 
that the veteran stop smoking.  The examining physician also 
opined that the veteran "does not have any evidence of 
asbestos-related lung disease."

Although the claims file includes evidence that appears to 
support the veteran's claim, the Board finds that closer 
analysis of this evidence shows it to be incomplete or 
otherwise flawed.  For example, the May 1995 VA treatment 
record diagnosing a respiratory disorder consistent with a 
reported history of in-service asbestos exposure fails to 
address the likelihood of causal linkage to in-service 
asbestos exposure.  By noting the possibility but not the 
likelihood of a service-related etiology, this evidence 
suggests that the veteran's lung disorder also could be 
attributable to a cause unrelated to service.  Indeed, a VA 
physician who examined the veteran in February 1996 opined 
that the lung disorder was consistent with an etiology 
completely unrelated to the veteran's service.  Furthermore, 
upon examination and diagnostic testing, this physician found 
no symptoms consistent with asbestosis and diagnosed mild 
COPD attributable only to the veteran's chronic smoking.

Other evidence seeming to favor the claim consists of private 
X-ray reports in December 1994 and February 1997.  However, 
the 1994 report includes an assessment only of bilateral 
costal cartilage calcifications not identified as asbestos 
related.  The 1997 report ambiguously finds pleural 
thickening/pleural plaques consistent with asbestos 
exposure/asbestos related disease, but it does not identify 
which of these disorders apply to the veteran.  The 
persuasiveness of these findings is further undermined by 
evidence that the private physicians who signed the reports 
had very limited contact with the veteran.  Notes from the 
physicians' office in April 1995, November 1997 and in 
January 1998, a letter from a private attorney in March 1995 
and a note from the veteran in November 1998, confirm that 
the physicians' only contact was to read X-rays prepared for 
a private lawsuit.  There is no evidence that these 
physicians examined, diagnostically tested or treated the 
veteran.  Finally, the veteran's own lay opinion that he had 
a lung disorder attributable to in-service asbestos exposure 
cannot constitute competent medical evidence to support his 
claim.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (holding lay persons not competent to offer medical 
opinions).

The Board finds no similar flaws with the July 2000 VA 
examination report.  The physician who prepared the report 
had access to the claims file, reviewed the veteran's medical 
history, physically examined the veteran and reviewed current 
pulmonary function tests and X-rays and reported detailed 
findings in the report.  The physician further stated that 
his findings led him to the unequivocal conclusion that the 
veteran had no current respiratory disorder attributable to 
in-service asbestos exposure.

Based upon the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for asbestosis or an 
asbestos-related lung disorder and the benefit of the doubt 
rule is inapplicable.  See 38 U.S.C.A. § 5107(b) (West 1991 & 
Supp. 1998); VCAA; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Service connection for asbestosis or an asbestos-related lung 
disorder is denied.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals


 

